Exhibit 10.1
RIGHTNOW TECHNOLOGIES, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
AMENDED AND RESTATED DECEMBER 3, 2010
ARTICLE I
INTRODUCTION
     Section 1.01 Purpose. The purpose of the Plan is to provide employees of
the Company and certain related corporations with an opportunity to share in the
ownership of the Company by providing them with a convenient means for regular
and systematic purchases of Common Stock and, thus, to develop a stronger
incentive to work for the continued success of the Company.
     Section 1.02 Rules of Interpretation. It is intended that the Plan be an
“employee stock purchase plan” as defined in Section 423(b) of the Code and
Treasury Regulations promulgated thereunder. Accordingly, the Plan shall be
interpreted and administered in a manner consistent therewith if so approved.
Subject to Article XIII, all Participants in the Plan will have the same rights
and privileges consistent with the provisions of the Plan.
     Section 1.03 Definitions. For purposes of the Plan, the following terms
will have the meanings set forth below:
     “Acceleration Date” means the later of the date of stockholder approval or
approval by the Company’s Board of Directors of (i) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Common Stock would be converted into
cash, securities or other property, other than a merger of the Company in which
stockholders of the Company immediately prior to the merger have substantially
the same proportionate ownership of stock in the surviving corporation
immediately after the merger; (ii) any sale, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company; or (iii) any plan of liquidation or dissolution of
the Company.
     “Affiliate” means any subsidiary corporation of the Company, as defined in
Section 424(f) of the Code, whether now or hereafter acquired or established.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the committee described in Section 10.01 of the Plan.
     “Common Stock” means the Company’s Common Stock, $.001 par value per share,
as such stock may be adjusted for changes in the stock or the Company as
contemplated by Article XI of the Plan.
     “Company” means RightNow Technologies, Inc. and its successors by merger or
consolidation as contemplated by Section 11.02 of the Plan.

 



--------------------------------------------------------------------------------



 



     “Current Compensation” means all regular wage, salary and commission
payments paid by the Company to a Participant in accordance with the terms of
his or her employment, but excluding annual bonus payments and all other forms
of special compensation.
     “Effective Date” means the date on which the Company’s registration
statement relating to its initial public offering of Common Stock is declared
effective by the Securities and Exchange Commission.
     “Fair Market Value” as of a given date means the fair market value of the
Common Stock determined by such methods or procedures as shall be established
from time to time by the Committee, but shall not be less than (i) the closing
price of the Common Stock as reported for composite transactions if the Common
Stock is then traded on a national securities exchange or (ii) the last sale
price if the Common Stock is then quoted on the NASDAQ National Market System;
provided, however, that the Fair Market Value on the Effective Date shall be the
initial public offering price set forth on the cover of the final prospectus
used in connection with the Company’s initial public offering of Common Stock.
If on a given date the Common Stock is not traded on an established securities
market, the Committee shall make a good faith attempt to satisfy the
requirements of this Section 1.03 and in connection therewith shall take such
action as it deems necessary or advisable.
     “Participant” means a Regular Employee who is eligible to participate in
the Plan under Section 2.01 or any other eligible employee designated by the
Committee pursuant to Section 2.01 and who has elected to participate in the
Plan or who has been automatically enrolled in the Plan pursuant to
Section 2.02.
     “Participating Affiliate” means an Affiliate that has been designated by
the Committee in advance of the Purchase Period in question as a corporation
whose eligible Regular Employees may participate in the Plan.
     “Plan” means the RightNow Technologies, Inc. 2004 Employee Stock Purchase
Plan, as it may be amended, the provisions of which are set forth herein.
     “Purchase Period” means any of the approximate six-month periods beginning
on the sixteenth day in February and ending on the fifteenth day in August, and
beginning on the sixteenth day in August and ending on the fifteenth day in
February, respectively; provided, however, that the then current Purchase Period
will end upon the occurrence of an Acceleration Date.
     “Regular Employee” means an employee of the Company or a Participating
Affiliate as of the first day of a Purchase Period, including an officer or
director who is also an employee, but excluding an employee whose customary
employment is less than 20 hours per week or less than five months per calendar
year.

Page 2



--------------------------------------------------------------------------------



 



     “Stock Purchase Account” means the account maintained on the books and
records of the Company recording the amount received from each Participant
through payroll deductions made under the Plan.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     Section 2.01 Eligible Employees. All Regular Employees shall be eligible to
participate in the Plan beginning on the first day of the first Purchase Period
to commence after such person becomes a Regular Employee. Subject to the
provisions of Article VI of the Plan, each such employee will continue to be
eligible to participate in the Plan so long as he or she remains a Regular
Employee.
     Section 2.02 Election to Participate. All eligible Regular Employees as of
the first business day of the initial Purchase Period shall be automatically
enrolled as Participants in the Plan for the initial Purchase Period.
Thereafter, an eligible Regular Employee may elect to participate in the Plan
for a given Purchase Period by filing with the Company, in advance of that
Purchase Period and in accordance with such terms and conditions as the
Committee in its sole discretion may impose, a form provided by the Company for
such purpose (which authorizes regular payroll deductions from Current
Compensation beginning with the first payday in that Purchase Period and
continuing until the employee withdraws from the Plan or ceases to be eligible
to participate in the Plan).
     Section 2.03 Limits on Stock Purchase. No employee shall be granted any
right to purchase Common Stock hereunder if such employee, immediately after
such a right to purchase is granted, would own, directly or indirectly, within
the meaning of Section 423(b)(3) and Section 424(d) of the Code, Common Stock
possessing 5% or more of the total combined voting power or value of all the
classes of the capital stock of the Company or of all Affiliates.
     Section 2.04 Voluntary Participation. Participation in the Plan on the part
of a Participant is voluntary and such participation is not a condition of
employment nor does participation in the Plan entitle a Participant to be
retained as an employee.
ARTICLE III
PAYROLL DEDUCTIONS AND STOCK PURCHASE ACCOUNT
     Section 3.01 Deduction from Pay. Except for the initial Purchase Period,
the form described in Section 2.02 of the Plan will permit a Participant to
elect payroll deductions of any multiple of 1% established by the Committee for
a particular Purchase Period, but not less than 1% or more than 15% of such
Participant’s Current Compensation for each pay period during such Purchase
Period, subject to such other limitations as the Committee in its sole
discretion may impose. A Participant may cease making payroll deductions at any
time, subject to such limitations as the Committee in its sole discretion may
impose. In the event that during a Purchase Period the entire credit balance in
a Participant’s Stock Purchase Account exceeds the product of (a) 85% (or

Page 3



--------------------------------------------------------------------------------



 



such other percentage above 85% established by the Committee prior to the first
business day of that Purchase Period) of the Fair Market Value of the Common
Stock on the first business day of that Purchase Period and (b) 5,000, then
payroll deductions for such Participant automatically shall cease, and payroll
deductions shall resume on the first pay period of the next Purchase Period.
     Section 3.02 Credit to Account. Payroll deductions will be credited to the
Participant’s Stock Purchase Account on each payday.
     Section 3.03 Interest. No interest will be paid on payroll deductions or on
any other amount credited to, or on deposit in, a Participant’s Stock Purchase
Account.
     Section 3.04 Nature of Account. The Stock Purchase Account is established
solely for accounting purposes, and all amounts credited to the Stock Purchase
Account will remain part of the general assets of the Company or the
Participating Affiliate (as the case may be).
     Section 3.05 No Additional Contributions. Except during the initial
Purchase Period, a Participant may not make any payment into the Stock Purchase
Account other than the payroll deductions made pursuant to the Plan. During the
initial Purchase Period, a Participant may contribute up to ten percent (10%) of
the Participant’s Current Compensation during the initial Purchase Period to the
Participant’s Stock Purchase Account by delivery of a personal check or money
order to the Company. Contributions to a Participant’s Stock Purchase Account
during the initial Purchase Period must be made on or prior to December 1, 2004.
Any Participant’s contribution shall be credited to the Participant’s Stock
Purchase Account and such funds shall be held by the Company on the terms and
conditions of this Article III.
ARTICLE IV
RIGHT TO PURCHASE SHARES
     Section 4.01 Number of Shares. Each Participant will have the right to
purchase on the last business day of the Purchase Period all, but not less than
all, of the number of whole shares of Common Stock that can be purchased at the
price specified in Section 4.02 of the Plan with the entire credit balance in
the Participant’s Stock Purchase Account, subject to the limitations that (a) no
more than 5,000 shares of Common Stock may be purchased under the Plan by any
one Participant for a given Purchase Period, and (b) in accordance with
Section 423(b)(8) of the Code, no more than $25,000 in Fair Market Value
(determined at the beginning of each Purchase Period) of Common Stock and other
stock may be purchased under the Plan and all other employee stock purchase
plans (if any) of the Company and the Affiliates by any one Participant for any
calendar year. If the purchases for all Participants for any Purchase Period
would otherwise cause the aggregate number of shares of Common Stock to be sold
under the Plan to exceed the number specified in Section 10.04 of the Plan, each
Participant shall be allocated a pro rata portion of the Common Stock to be sold
for such Purchase Period.

Page 4



--------------------------------------------------------------------------------



 



     Section 4.02 Purchase Price. The purchase price (“Purchase Price”) for the
initial Purchase Period shall be the lesser of (a) the Fair Market Value of the
Common Stock on the Effective Date or (b) 85% of the Fair Market Value of the
Common Stock on the last business day of the initial Purchase Period, rounded up
to the next higher full cent. The Purchase Price for any subsequent Purchase
Period shall be that price as established by the Committee prior to the first
business day of that Purchase Period, which price may, in the discretion of the
Committee, be a price which is not fixed or determinable as of the first
business day of that Purchase Period; provided, however, that in no event shall
the purchase price for any Purchase Period after the initial Purchase Period be
less than the lesser of (x) 85% of the Fair Market Value of the Common Stock on
the first business day of that Purchase Period or (y) 85% of the Fair Market
Value of the Common Stock on the last business day of that Purchase Period, in
each case rounded up to the next higher full cent.
ARTICLE V
EXERCISE OF RIGHT
     Section 5.01 Purchase of Stock. On the last business day of a Purchase
Period, the entire credit balance in each Participant’s Stock Purchase Account
will be used to purchase the number of whole shares (for this purpose any
fractional share as calculated under this Section 5.01 will be rounded down to
the next lower whole share) of Common Stock purchasable with such amount
(subject to the limitations of Section 4.01 of the Plan), unless the Participant
has filed with the Company, in advance of that date and subject to such terms
and conditions as the Committee in its sole discretion may impose, a form
provided by the Company which requests the distribution of the entire credit
balance in cash.
     Section 5.02 Cash Distributions. Any amount remaining in a Participant’s
Stock Purchase Account after the last business day of a Purchase Period will be
paid to the Participant in cash within thirty (30) days after the end of that
Purchase Period; provided, however, that if the amount remaining in the
Participant’s Stock Purchase Account at the end of a Purchase Period results
from the fact that such amount was not sufficient to purchase a whole share of
Common Stock, such amount will be transferred to the Participant’s Stock
Purchase Account for the immediately succeeding Purchase Period.
     Section 5.03 Notice of Acceleration Date. The Company shall use its best
efforts to notify each Participant in writing at least 10 days prior to any
Acceleration Date that the then current Purchase Period will end on such
Acceleration Date.
     Section 5.04 Taxes. Participants are responsible for the payment of all
income taxes, employment, social insurance, welfare and other taxes under
applicable law relating to any amounts deemed under the laws of the country of
their residency or of the organization of the Participating Affiliate which
employs them to constitute income arising out of the Plan, the purchase and sale
of shares of Common Stock pursuant to this Plan and the distribution of Common
Stock or cash to the Participant in accordance with this Plan. Each Participant
hereby authorizes the relevant Participating Affiliate to make

Page 5



--------------------------------------------------------------------------------



 



appropriate withholding deductions from each Participant’s compensation, which
shall be in addition to any payroll deductions made pursuant to Section 3.01
above, and to pay such amounts to the appropriate tax authorities in the
relevant country or countries in order to satisfy any of the above tax
liabilities of the Participant under applicable law.
ARTICLE VI
WITHDRAWAL FROM PLAN; SALE OF STOCK
     Section 6.01 Voluntary Withdrawal. A Participant may, in accordance with
such terms and conditions as the Committee in its sole discretion may impose,
withdraw from the Plan and cease making payroll deductions by filing with the
Company a form provided for this purpose. In such event, the entire credit
balance in the Participant’s Stock Purchase Account will be paid to the
Participant in cash within 30 days. A Participant who withdraws from the Plan
will not be eligible to reenter the Plan until the beginning of the next
Purchase Period following the date of such withdrawal.
     Section 6.02 Death. Subject to such terms and conditions as the Committee
in its sole discretion may impose, upon the death of a Participant, no further
amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s death occurred and in accordance with Section 5.01 of the Plan,
the entire credit balance in such Participant’s Stock Purchase Account will be
used to purchase Common Stock, unless such Participant’s estate has filed with
the Company, in advance of that day and subject to such terms and conditions as
the Committee in its sole discretion may impose, a form provided by the Company
which elects to have the entire credit balance in such Participant’s Stock
Account distributed in cash within 30 days after the end of that Purchase Period
or at such earlier time as the Committee in its sole discretion may decide. Each
Participant, however, may designate one or more beneficiaries who, upon the
Participant’s death, are to receive the Common Stock or the amount that
otherwise would have been distributed or paid to the Participant’s estate and
may change or revoke any such designation from time to time. No such
designation, change or revocation will be effective unless made by the
Participant in writing and filed with the Company during the Participant’s
lifetime. Unless the Participant has otherwise specified the beneficiary
designation, the beneficiary or beneficiaries so designated will become fixed as
of the date of the death of the Participant so that, if a beneficiary survives
the Participant but dies before the receipt of the payment due such beneficiary,
the payment will be made to such beneficiary’s estate.
     Section 6.03 Termination of Employment. Subject to such terms and
conditions as the Committee in its sole discretion may impose, upon the
termination of a Participant’s employment with the Company or a Participating
Affiliate for any reason other than death, no further amounts shall be credited
to the Participant’s Stock Purchase Account. Thereafter, on the last business
day of the Purchase Period during which such Participant’s termination occurred
and in accordance with Section 5.01 of the Plan, the entire credit balance in
such Participant’s Stock Purchase Account will be used to purchase Common Stock,
unless such Participant has filed with the Company, in advance of that day and
subject to such terms and conditions as the Committee in its sole

Page 6



--------------------------------------------------------------------------------



 



discretion may impose, a form provided by the Company which elects to receive
the entire credit balance in such Participant’s Stock Purchase Account in cash
within 30 days after the end of that Purchase Period, provided that such
Participant shall have no right to purchase Common Stock in the event that the
last day of such a Purchase Period occurs more than three months following the
termination of such Participant’s employment with the Company. For purposes of
this Section 6.03, a transfer of employment to any Affiliate, or a leave of
absence that has been approved by the Committee, will not be deemed a
termination of employment as a Regular Employee.
     Section 6.04 No Employment Rights. Nothing in this Plan shall confer on any
Participant any express or implied right to continued employment by the Company
or any of its Affiliates, whether for the duration of the Plan or otherwise.
Nothing in this Plan shall confer on any person any legal or equitable right
against the Company or any of its Affiliates, directly or indirectly, or give
rise to any cause of action at law or in equity against the Company or any of
its Affiliates. Neither the Common Stock purchased hereunder nor any other
benefits conferred hereby, including the right to purchase Common Stock at a
discount, shall form any part of the wages or salary of any eligible employees
or Participants for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any of its
Affiliates be entitled to any compensation for any loss of any right or benefit
under this Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.
ARTICLE VII
NONTRANSFERABILITY
     Section 7.01 Nontransferable Right to Purchase. The right to purchase
Common Stock hereunder may not be assigned, transferred, pledged or hypothecated
(whether by operation of law or otherwise), except as provided in Section 6.02
of the Plan, and will not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition or levy of attachment or similar process upon the right to purchase
will be null and void and without effect.
     Section 7.02 Nontransferable Account. Except as provided in Section 6.02 of
the Plan, the amounts credited to a Stock Purchase Account may not be assigned,
transferred, pledged or hypothecated in any way, and any attempted assignment,
transfer, pledge, hypothecation or other disposition of such amounts will be
null and void and without effect.
ARTICLE VIII
STOCK CERTIFICATES
     Section 8.01 Issuance of Purchased Shares. Promptly after the last day of
each Purchase Period and subject to such terms and conditions as the Committee
in its sole discretion may impose, the Company will cause the Common Stock then
purchased

Page 7



--------------------------------------------------------------------------------



 



pursuant to Section 5.01 of the Plan to be issued for the benefit of the
Participant and held in the Plan pursuant to Section 8.03 of the Plan.
     Section 8.02 Completion of Issuance. A Participant shall have no interest
in the Common Stock purchased pursuant to Section 5.01 of the Plan until such
Common Stock is issued for the benefit of the Participant pursuant to
Section 8.03 of the Plan.
     Section 8.03 Form of Ownership. The Common Stock issued under Section 8.01
of the Plan will be held in the Plan (including being held for each
Participant’s benefit by a broker designated by the Company) in the name of the
Participant or jointly in the name of the Participant and another person, as the
Participant may direct on a form provided by the Company, until such time as
certificates for such shares of Common Stock are delivered to or for the benefit
of the Participant pursuant to Section 8.04 of the Plan.
     Section 8.04 Delivery. Subject to such terms and conditions as the
Committee in its sole discretion may impose, by filing with the Company a form
provided by the Company for such purpose, the Participant may elect to have the
Company cause to be delivered to or for the benefit of the Participant a
certificate for the number of whole shares representing the Common Stock
purchased pursuant to Section 5.01 of the Plan. The election notice will be
processed as soon as practicable after receipt. A certificate for whole shares
normally will be mailed to the Participant within five business days after
receipt of the election notice.
     Section 8.05 Securities Laws. The Company shall not be required to issue or
deliver any shares representing Common Stock prior to registration under the
Securities Act of 1933, as amended, or registration or qualification under any
state or foreign law if such registration is required. The Company will use its
best efforts to accomplish such registration (if and to the extent required) not
later than a reasonable time following the beginning of the initial Purchase
Period, and delivery of shares may be deferred until such registration is
accomplished.
ARTICLE IX
APPROVAL DATE, AMENDMENT AND TERMINATION OF PLAN
     Section 9.01 Approval Date. The Plan was approved by the Board of Directors
on July 15, 2004, and shall be approved by the stockholders of the Company prior
to the Effective Date.
     Section 9.02 Plan Commencement. The initial Purchase Period under the Plan
will commence on the Effective Date. Thereafter, each succeeding Purchase Period
will commence and terminate as described under “Purchase Period” in Section 1.03
of the Plan.
     Section 9.03 Powers of Board. The Board of Directors may amend or
discontinue the Plan at any time. No amendment or discontinuation of the Plan,
however, shall be made without stockholder approval that (i) absent such
stockholder approval would cause Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the

Page 8



--------------------------------------------------------------------------------



 



“Act”), to become unavailable with respect to the Plan, (ii) requires
stockholder approval under any rules or regulations of the NASDAQ National
Market System or any securities exchange that are applicable to the Company, or
(iii) permit the issuance of the Common Stock before payment therefor in full.
     Section 9.04 Automatic Termination. The Plan shall terminate automatically
when all of the shares of Common Stock provided for in Section 10.04 of the Plan
have been sold, provided that such termination shall in no way affect the terms
of the Plan pertaining to any Common Stock then held under the Plan.
ARTICLE X
ADMINISTRATION
     Section 10.01 The Committee. The Plan shall be administered either by the
Board of Directors of the Company (the “Board”), by the Compensation Committee
or by any other committee of the Board established by the Board to administer
the Plan (the Board or such committee is referred to herein as the “Committee”).
     Section 10.02 Powers of Committee. Subject to the provisions of the Plan,
the Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan, to establish
deadlines by which the various administrative forms must be received in order to
be effective, and to adopt such other rules and regulations for administering
the Plan as it may deem appropriate. The Committee shall have full and complete
authority to determine whether all or any part of the Common Stock acquired
pursuant to the Plan shall be subject to restrictions on the transferability
thereof or any other restrictions affecting in any manner a Participant’s rights
with respect thereto but any such restrictions shall be contained in the form by
which a Participant elects to participate in the Plan pursuant to Section 2.02
of the Plan. The Committee also shall have full and complete authority to set
the Purchase Price within the range set forth in this Plan and to set the
commencement of the Purchase Periods after the initial Purchase Period.
Decisions of the Committee will be final and binding on all parties who have an
interest in the Plan.
     Section 10.03 Power and Authority of the Board of Directors.
Notwithstanding anything to the contrary contained herein, the Board of
Directors may, at any time and from time to time, without any further action of
the Committee, exercise the powers and duties of the Committee under the Plan.
     Section 10.04 Stock to be Sold. The Common Stock to be issued and sold
under the Plan may be authorized but unissued shares or shares acquired in the
open market or otherwise. Except as provided in Section 11.01 of the Plan, the
aggregate number of shares of Common Stock to be sold under the Plan will not
exceed 750,000 shares, plus an automatic annual increase on the first day of
each year beginning in 2005 and ending in 2014 equal to the lesser of
(i) 500,000 shares of Common Stock or (ii) two percent of the number of shares
of Common Stock outstanding on the last day of the immediately preceding year or
(iii) such lesser number as determined by the Board.

Page 9



--------------------------------------------------------------------------------



 



     Section 10.05 Data Privacy. Participation in the Plan shall be subject to
the effective consent of the Participant under applicable law to the collection,
use, compilation and disclosure by the Company and/or its Affiliates of personal
data and/or sensitive personal data about the Participant as the Company and/or
its Affiliates may require to implement, administer and manage the Plan.
     Section 10.06 Notices. Notices to the Committee should be addressed as
follows:
RightNow Technologies, Inc.
136 Enterprise Boulevard
Bozeman, MT 59718
Attention: Secretary
ARTICLE XI
ADJUSTMENT FOR CHANGES IN STOCK OR COMPANY
     Section 11.01 Stock Dividend or Reclassification. If the outstanding shares
of Common Stock are increased, decreased, changed into or exchanged for a
different number or kind of securities of the Company, or shares of a different
par value or without par value, through reorganization, recapitalization,
reclassification, stock dividend, stock split, amendment to the Company’s
certificate of incorporation, reverse stock split or otherwise, an appropriate
adjustment shall be made in the maximum numbers and kind of securities to be
purchased under the Plan with a corresponding adjustment in the purchase price
to be paid therefor.
     Section 11.02 Merger or Consolidation. If the Company is merged into or
consolidated with one or more corporations during the term of the Plan,
appropriate adjustments will be made to give effect thereto on an equitable
basis in terms of issuance of shares of the corporation surviving the merger or
of the consolidated corporation, as the case may be.
ARTICLE XII
APPLICABLE LAW
     Rights to purchase Common Stock granted under the Plan shall be construed
and shall take effect in accordance with the laws of the State of Delaware.
ARTICLE XIII
INTERNATIONAL PARTICIPANTS
     The Committee shall have the power and authority to allow Participants of
those Participating Affiliates, so designated by the Committee, who work or
reside outside of the United States on behalf of the Company an opportunity to
acquire Common Stock pursuant to the Plan in accordance with such special terms
and conditions as the Committee may designate with respect to each such
Participating Affiliate. Without limiting the authority of the Committee, the
special terms and conditions which may be established with respect to each such
Participating Affiliate, and which need not be the same for all Participating
Affiliates, include but are not limited to the right to participate,

Page 10



--------------------------------------------------------------------------------



 



procedures for elections to participate, the payment of any interest with
respect to amounts received from or credited to accounts held for the benefit of
Participants, the purchase price of any shares to be acquired, the length of any
purchase period, the maximum amount of contributions, credits or Common Stock
which may be acquired by any Participant, and a Participant’s rights in the
event of his or her death, disability, withdrawal from the Plan, termination of
employment on behalf of the Company and all matters related thereto. Any such
special terms and conditions shall be set forth in one or more Appendices to the
Plan, which shall be deemed incorporated into and form part of the Plan.
Notwithstanding the foregoing, this Article XIII is not subject to Section 423
of the Code or any other provision of the Plan that refers to or is based upon
such Section, and for tax purposes, this Article XIII shall be treated as
separate and apart from the balance of the Plan.

Page 11